       Case 1:09-cv-00021-SEH Document 349 Filed 06/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA

                                 BILLINGS DIVISION

 EARLINE COLE, CLETUS COLE,
 and PRECIOUS BEARCRANE, a
 minor child,                                     No. CV 09-21-BLG-SEH

                              Plaintiffs,
                                                  ORDER
 vs.

 FEDERAL BUREAU OF
 INVESTIGATIONS, et al.,

                              Defendants.

       The parties having filed a Stipulation ofDismissal, 1

       ORDERED:

       This case is DISMISSED with prejudice, each party to bear its own costs.

The trial set for June 22, 2020, and all remaining deadlines are VACATED.
                            A
       DATED this /May of June, 2020.




                                              United States District Judge



       1
           Doc. 348.
